            Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                           CRIMINAL NUMBER:
                 v.
                                                           1:18-cr-00032-2-DLF
 CONCORD MANAGEMENT AND
 CONSULTING LLC

        Defendant.


  DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S REPLY IN
   SUPPORT OF MOTION TO STRIKE SURPLUSAGE PURSUANT TO RULE 7(d)

       Pursuant to Federal Rule of Criminal Procedure 7(d), Defendant Concord Management and

Consulting LLC (“Concord” or “Defendant”), through counsel, respectfully submits this reply in

support of its motion to strike unnecessary surplusage in the Indictment.

       I.       INTRODUCTION

       The current prosecutors need to go back and read the Indictment drafted by the Special

Counsel, and also refresh themselves with the previous rulings of the Court which they continue

to deny. The Indictment charges that the alleged conspiracy had as its object, “impairing,

obstructing and defeating the lawful government functions of the United States by dishonest means

in order to enable the Defendants to interfere with the U.S. political process and electoral process,

including the 2016 presidential election.” ECF 1, ¶ 28. Since interfering with the U.S. political

process and electoral process is not a crime, the Court has determined that the alleged unlawful

object of the conspiracy was to defraud the United States. See ECF 74 at 16-17. The Court has

further determined that the alleged object of the conspiracy, that is, to defraud the United States

by impairing a lawful government function, is based entirely on whether the Defendant has a duty

to disclose information to the Department of State, Department of Justice and the Federal Election



                                                 1
           Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 2 of 9



Commission. See id. at 6. But in ignoring this current posture of the case, the government argues

that highly prejudicial allegations of lawful conduct having no relationship at all to any duty to

disclose should be placed before the jury. That is, instead of a trial on the very narrow sliver of

alleged unlawful conduct, the government wants a free-for-all where it can toss up against the wall

lawful conduct that will inflame the jury in hopes that it will stick. Any such process will create a

distinct risk that the Defendant could be convicted on a theory of liability not charged, and for

conduct that was not unlawful. For these reasons the Defendant’s motion to strike should be

granted.

        II.    LAW & ARGUMENT

               A.      The jury should never see the Indictment

        As Concord noted in its Motion, if the Court declines to provide a copy of the Indictment

to the jury, it need not decide whether to strike the specific references raised in the Motion. Mot.

at 3 n.2. This exercise of discretion—which the government does not appear to challenge or

oppose—would resolve this issue without a “judicial rewriting of the charging document,” Opp.

12, but would still avoid prejudicing Concord by preventing the jury from seeing the irrelevant

and inflammatory statements in the Indictment. Furthermore, the issues raised in Concord’s

Motion will also be the subject of subsequent motions in limine and may be excluded from trial on

that basis.

               B.      “Context” is not the same as relevance, nor does it give the government
                       carte blanche to include surplusage in the Indictment

        The government’s refrain throughout its opposition is that the statements in the Indictment

Concord identifies as surplusage provide “context” for the § 371 charge. Opp. 2, 3, 4, 5, 11, 12.

It argues, in turn, that such context is relevant to establishing the underlying conspiracy. See, e.g.

id. 4-5. But background context and relevance to the charge at issue are not the same thing—as



                                                  2
         Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 3 of 9



evidenced by the cases the government cites. In United States v. Watt, 911 F. Supp. 538, 554

(D.D.C. 1995), this Court recognized that “[b]ackground information is particularly useful in cases

involving perjury, false statements, and obstruction of justice.” (Emphasis added); see also United

States v. Poindexter, 725 F. Supp. 13, 27 (D.D.C. 1989) (same; indictment involved allegations of

false statements and obstruction of justice). Of course, Concord is charged with none of these

crimes, and none of the surplusage identified in Concord’s motion relates to the narrow defraud-

clause conspiracy charged here.

       More importantly, however, the government’s argument ignores the purpose behind Rule

7(b), which merely requires that the Indictment allege the elements of the conspiracy charge

alleged against Concord—that is, a prohibition against two or more persons from “conspir[ing] . .

. to defraud the United States.” 18 U.S.C. § 371. To that end, the D.C. Circuit has recognized that

an indictment need only state the essential facts constituting the offense. See United States v.

Jordan, 626 F.2d 928, 931 (D.C. Cir. 1980) (recognizing that “[t]he language of an indictment that

goes beyond alleging the elements of the statute is mere surplusage which need not be proven”);

United States v. Apodaca, 275 F. Supp. 3d 123, 156 (D.D.C. 2017) (“Consequently, words used to

describe essential facts relevant to the offense are not surplusage subject to being stricken.”).

       Accordingly, the identified categories of surplusage should be stricken.

                       1.      All references to the political and electoral processes that are
                               broader than the 2016 presidential election

       The government argues that striking the unnecessary references to political and electoral

processes would “misrepresent the Grand Jury’s allegations.” Opp. 5. But this request merely

brings the Indictment in line with Rule 7’s limited sufficiency requirements. Moreover, references

to the broader political and electoral process outside the 2016 election have nothing to do with the




                                                  3
         Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 4 of 9



specific efforts to defraud at issue—which turn on an alleged failure to register under FARA,

failure to disclose under FECA, and failure to provide truthful responses on a visa application.

                       2.      References to other crimes

       References to the crimes of identity theft and obstruction of justice are, by their very nature,

not relevant to the conspiracy charge at issue here because Concord is not charged with those

crimes. Yet once again, by arguing that those other crimes are relevant, the government confuses

its terms. Specifically, the government relies on cases involving questions about the admissibility

of evidence at trial under Federal Rule of Evidence 404(b). Opp. 8; see also United States v.

Machado-Erazo, 901 F.3d 326, 333-34 (D.C. Cir. 2018) (considering the admissibility of conduct

under Rule 404(b)); United States v. McGill, 815 F.3d 846, 879 (D.C. Cir. 2016) (same); United

States v. Ramirez-Jiminez, 967 F.2d 1321, 1327 (9th Cir. 1992) (same). Concord is not making a

Rule 404(b) argument at this time; no 404(b) notice has been filed and is not due until November

1. The government offers no argument that the Rule 7 inquiry is anything like the admissibility

inquiry under Rule 404(b); indeed, they are not the same. Rule 7 merely requires a recitation of

the elements of the charge—not all evidence that may support the government’s case at trial. None

of the cases the government cites support the proposition that explicit references to other crimes

are relevant for purposes of a motion to strike surplusage.

       With respect to the identity theft allegations, the government cites cases that are

distinguishable because they did not involve allegations of other criminal conduct that are as

explicit as those here—particularly those that explicitly use the term “stolen” identities, see Indict.

¶¶ 4, 40, 70. Opp. 7. In United States v. Hastie, No. 14-cr-291, 2015 WL 13309605 (S.D. Ala.

Mar. 17, 2015), the other allegations involved state ethics violations, not criminal activity. Id. at

*2. In United States v. Hsia, 24 F. Supp. 2d 14, 25 (D.D.C. 1998), the defendant sought to strike

“references to . . . to acts of concealment, cover-ups and the destruction and alteration of


                                                  4
         Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 5 of 9



documents.” Id. It did not involve explicit allegations of “destruction of evidence” as is alleged

here. ECF 1 at 24.1

       With respect to the alleged obstruction of justice, neither of the cases the government cites

relate to motions to strike. See United States v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir. 1986)

(discussing admissibility under Rule 404(b)); Al-Adahi v. Obama, 613 F.3d 1102, 1107 (D.C. Cir.

2010) (habeas case involving detention question). Moreover, the government completely fails to

respond to Concord’s argument that the allegations are irrelevant because they relate to activity

that was allegedly undertaken in 2017, after the appointment of the Special Counsel and social

media companies’ disclosures. See Indictment ¶ 58 (alleging a September 2017 email referring to

“covering tracks” after explicitly noting that the media was already reporting that social media

companies were working with the Special Counsel on the Russian government’s efforts to interfere

in the 2016 presidential election). Thus, the government is wrong in arguing that this allegation

“demonstrates the conspirator’s awareness that the U.S. government regulates and acts in this

area,” Opp. 7, because the allegation merely suggests that this defendant learned that the

government may view the conduct as criminal after the investigation was publicized. Further,

these allegations are irrelevant because they relate to a separate course of conduct from the actual

defraud clause conspiracy charged. See Hsia, 24 F. Supp. 2d at 26 (recognizing that “[i]f the

alleged acts of concealment and cover-up were taken after the original conspiracy was completed

or in furtherance of a subsequent and separate conspiratorial agreement . . . the acts are neither




1
  As Concord has noted, this Court in Hsia expressed its “concern[] about references in the
indictment to acts of concealment, cover-ups and the destruction and alteration of documents . . .
because references to the alleged acts of concealment and cover-up suggest the inclusion of
offenses that are not part of the conspiracy charged in the indictment.” Hsia, 24 F. Supp. 2d at 25.


                                                 5
         Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 6 of 9



overt acts in furtherance of the alleged conspiracy charged in the indictment nor the manner and

means of committing the alleged conspiracy”).

       To the extent that the government argues the conduct is not prejudicial, this argument too

is flawed. The government points to no case requiring that the conduct be either “violent” or have

been carried out by Concord itself (as opposed to its co-conspirators) in order to be prejudicial.

The fact that the Indictment uses language that will “lead the jury to infer accusations of crimes

beyond those actually charged,” United States v. Hubbard, 474 F. Supp. 64, 82 (D.D.C. 1979), is

sufficient for it to be stricken, particularly where the language at issue here goes beyond mere

inferences—it explicitly describes the other uncharged crimes the co-conspirators allegedly

engaged in.

                       3.      References to specific 2016 presidential candidates and
                               political groups

       The government’s response regarding the specific reference to particular 2016 presidential

candidates and “hot button” political groups makes Concord’s point for it. Indeed, the government

presents its entire response, see Opp. 9-10, without a single mention of Donald Trump, Hillary

Clinton, immigration, the Black Lives Matter movement, specific U.S. political parties, or specific

geographic regions of the United States. The point, of course, is that those specifics are irrelevant

to the charges alleged in the Indictment, and it can accomplish its purpose without specifically

identifying any of those details. This underscores Concord’s argument that this was merely an

attempt to politicize these proceedings, by intentionally including references to “hot topic[s]”

about which people—including jurors—have strong opinions. See Mot. 6-7.

       Moreover, with respect to the prejudice requirement, the government once again engages

in a gross understatement by suggesting that “any case that relates to an election . . . may touch on

such matters.” Opp. 10. This is not a run-of-the-mill election law case. The 2016 presidential



                                                 6
          Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 7 of 9



election was one of the most hotly-contested and bitter fights in recent memory, and the use of

language in the Indictment that clearly is intended to inflame the jury’s partisan interests should

be stricken. See, e.g., Indictment ¶¶ 46-47 (listing statements potentially advocating for Donald

Trump and Jill Stein, and against Hillary Clinton).

                        4.      Suggestions that Concord is connected to the Russian
                                government

        The government attempts to dismiss Concord’s efforts to strike references to its connection

to the Russian government by calling those references a “passing suggestion.” Opp. 11. This is

not so. The clear implication of the allegations in the Indictment is that there exists a connection

between the Russian government and Concord—and by extension the charged conspiracy—even

though this Court has expressly found that no such connection has been alleged. See May 28, 2019

Tr. at 4:10-13 (“Concord is correct that the indictment does not allege that the Russian government

sponsored the activities charged in the indictment.”). The government argues that the reference is

relevant because it is “identifier information” and supposedly “explains the relationship between

those two entities.” Opp. 11. But the existence of government contracts provides no useful

identification and does nothing to explain the relationship between the entities. The government’s

remaining argument that the alleged existence of government contracts, however tenuous, is

relevant to establishing motive and intent, its baseless assertion in support of that proposition

borders on laughable: “[i]ndividuals and entities that are financially dependent on a government

have far more significant geopolitical interests.” Id. Apart from being wholly unsupported, this

statement is absurd—it can hardly be said that a government contractor providing, for example,

catering services (or office supplies, janitorial services, etc.), has any “geopolitical interest.”

        With respect to prejudice, the government recognizes that the language in the Indictment

can—and likely will—cause jurors to conclude that there is a connection between the Russian



                                                   7
         Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 8 of 9



government. Opp. 12. And this inference will only be reinforced by other highly-publicized (and

inaccurate) statements that have similarly tried to draw a connection between Concord’s alleged

activities and the Russian government. See Concord Motion for Order to Show Cause, ECF No.

129, at 2-7 (listing repeated statements by Attorney General William Barr, the Mueller Report, and

other media outlets purporting to connect the Russian government to alleged interference in the

2016 presidential election). Given the unique circumstances of this case, there is no need to risk

prejudicing Concord again because the challenged language (as shown above) is completely

irrelevant to the charges. See Mot. 9.

                       5.      References to issue advocacy

       The government’s efforts to show that legal conduct is not irrelevant surplusage also fall

short. As a preliminary matter, the government makes no attempt to rebut Concord’s argument

that courts can strike allegations like those here where legal conduct is confusingly mixed in with

other illegal conduct in the indictment. See Hubbard, 474 F. Supp. at 83 (“First, the Court finds

that the inclusion of legal means in a list entitled ‘illegal means’ is prejudicial and irrelevant and

should be stricken.”). This alone is a basis to strike, because it runs the risk of the jury convicting

Concord on the basis of legal conduct.

       Moreover, the only case the government cites in support of its general assertion that legal

conduct need not be stricken as surplusage involved a very different factual scenario. In United

States v. Kanchanalak, 41 F. Supp. 2d 1, 10 (D.D.C. 1999), the indictment involved allegations

that defendants violated FECA, and made references to legal soft money donations alongside

allegations regarding illegal hard money donations. Id. But in that case, the court went on to

discuss how the government intended to prove that a particular defendant could not possibly have

funded all of the donations apparently funded from her account, and thus “[e]vidence of the amount

of donations and contributions made from checks drawn on [that defendant’s] account is relevant


                                                  8
           Case 1:18-cr-00032-DLF Document 220 Filed 10/22/19 Page 9 of 9



to establish the government’s theory.” Id. Here, by contrast, the government’s relevancy argument

boils down to the notion that because Defendants allegedly engaged in legal conduct, they were

more likely to have engaged in illegal conduct. See Opp. at 13.2 This vague reasoning is not

sufficient to allow such prejudicial language to remain in the Indictment.

         III.   CONCLUSION

         Wherefore the Defendant respectfully requests that the portions of the indictment set forth

in its Motion be stricken.

    Dated: October 22, 2019                           Respectfully submitted,

                                                      CONCORD MANAGEMENT AND
                                                      CONSULTING LLC

                                                      By Counsel

                                                      /s/ Eric A. Dubelier
                                                      Eric A. Dubelier (D.C. Bar No. 419412)
                                                      Katherine Seikaly (D.C. Bar No. 498641)
                                                      Reed Smith LLP
                                                      1301 K Street, N.W.
                                                      Suite 1000 – East Tower
                                                      Washington, D.C. 20005
                                                      202-414-9200 (phone)
                                                      202-414-9299 (fax)
                                                      edubelier@reedsmith.com
                                                      kseikaly@reedsmith.com




2
 Of course, as the government is quick to point out, the notions of “legal” and “illegal” here are
even further attenuated, because Concord is not charged with actually violating FECA. Opp. 13-
14.



                                                  9
